DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 and 25-30 are pending in the instant application. Claims 1-20 are canceled by way of the following examiner’s amendment. Claims 25-30 are allowed. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on December 13, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) rejections as being anticipated by Prete et al. and Zhang et al. and the 35 U.S.C. 103 rejection as being unpatentable over Junping et al., the grounds for rejection are moot in view of Applicant’s amendment and the rejections have been withdrawn. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: claims 1-20 are canceled. 
REASONS FOR ALLOWANCE
The method of therapeutically treating cancer of the claims is novel and non-obvious over the prior art because of the limitation that the method comprises administering an emulsion or a lipoprotein-like particle comprising 7-ketocholesterol; cholestane-3α-5β-6α-triol; 3,5-cholestadien-7-one; (3β,5α,6α)-cholestane-3,6-diol; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626